Case 3:20-cr-00329-JLS Document 52 Filed 12/01/20 PageID.125 Page 1 of 6




                        UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF CALIFORNIA
   UNITED STATES OF AMERICA,                     Case No. 20cr0329-JLS
                      Plaintiff,                 PRELIMINARY ORDER OF
         v.                                      CRIMINAL FORFEITURE
   ANGELO NIKOS STEVENS,
                      Defendant.


   WHEREAS, in the Information and Bill of Particulars in the above-captioned case,
  the United States sought forfeiture of Defendant ANGELO NIKOS STEVENS
  (“Defendant”) of all property that constituted visual depictions as described in
  18 U.S.C. § 2252, all property constituting proceeds of the offense, and all property
  used or intended to be used to commit or to promote the commission of the offense
  set forth in Count 1 of the Information which charged a violation of 18 U.S.C.
  § 2252a)(4)(B), and forfeitable pursuant to 18 U.S.C. § 2253, as charged in the
  Information; and
   WHEREAS, on or about August 25, 2020, Defendant pled guilty before U.S.
  Magistrate Judge Mitchell D. Dembin to Count 1 of the Information, which plea
  included consent to the forfeiture of all property seized in connection with the case,
  including forfeiture of all visual depictions as described in § 2252, all property
  ///
  ///
 Case 3:20-cr-00329-JLS Document 52 Filed 12/01/20 PageID.126 Page 2 of 6




 1 constituting proceeds of the offense, and all property used or intended to be used to
 2 commit or to promote the commission, including forfeiture of the following:
 3        (1) computer images and printed images determined by law enforcement
          to depict minors engaging in sexually explicit conduct and
 4
          (2) the items, equipment, computers, disks, and media seized by law
 5        enforcement during the investigation of the offenses to which the
          defendant has pled guilty, including:
 6
                1.      One SanDisk, Ultra USB 3.0
 7
                2.      One Samsung Galaxy Note 9, Model #SM-N960U1,
 8                      Serial Number RF8K91Y3T2A
 9              3.      One SanDisk Ultra Plus 200 GB micro SD card, Serial
                        Number 8276DVHDY13Y
10
                  4.    One USB
11
                  5.    One USB
12
                  6.    One Memory Card
13
                  7.    One Lexur 16 GB USB drive
14
                  8.    One San Disk 32 GB SD card
15
                  9.    One 1 TB hard drive
16
                  10.   One Apple iPhone 6, IMEI 359304063580586; and
17
18   WHEREAS, on October 28, 2020 this Court accepted the guilty plea of Defendant;

19 and
20 WHEREAS, by virtue of the facts set forth in the plea agreement, the United States
21 has established the requisite nexus between the forfeited properties and the offense
22 and the Court hereby orders the forfeiture to the United States of the described
23 forfeited properties pursuant to Title 18, United States Code, Section 2253; and
24 WHEREAS, by virtue of said guilty plea, the United States is now entitled to
25 possession of the above-referenced properties, pursuant to 18 U.S.C. § 2253 and Rule
26 32.2(b) of the Federal Rules of Criminal Procedure; and
27 //

                                            -2-                         20cr0329
 Case 3:20-cr-00329-JLS Document 52 Filed 12/01/20 PageID.127 Page 3 of 6




 1   WHEREAS, pursuant to Rule 32.2(b), the United States having requested the

 2 authority to take custody of the above-referenced properties which are hereby found
 3 forfeitable by the Court; and
 4   WHEREAS, the United States, having submitted the Order herein to the Defendant

 5 through his attorney of record, to review, and no objections having been received;
 6 Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
 7   1.     Based upon the guilty plea of the Defendant, the United States is hereby

 8 authorized to take custody and control of the following assets, and all right, title and
 9 interest of Defendant ANGELO NIKOS STEVENS in the following properties are
10 hereby forfeited to the United States for disposition in accordance with the law,
11 subject to the provisions of 21 U.S.C. § 853(n):
12        (1) computer images and printed images determined by law enforcement
          to depict minors engaging in sexually explicit conduct and
13
          (2) the items, equipment, computers, disks, and media seized by law
14        enforcement during the investigation of the offenses has pled guilty,
          including:
15
                 1.      One SanDisk, Ultra USB 3.0
16
                 2.      One Samsung Galaxy Note 9, Model #SM-N960U1,
17                       Serial Number RF8K91Y3T2A
18               3.      One SanDisk Ultra Plus 200 GB micro SD card, Serial
                         Number 8276DVHDY13Y
19
                  4.     One USB
20
                  5.     One USB
21
                  6.     One Memory Card
22
                  7.     One Lexur 16 GB USB drive
23
                  8.     One San Disk 32 GB SD card
24
                  9.     One 1 TB hard drive
25
                  10.    One Apple iPhone 6, IMEI 359304063580586.
26
27 //

                                             -3-                          20cr0329
 Case 3:20-cr-00329-JLS Document 52 Filed 12/01/20 PageID.128 Page 4 of 6




 1    2.    The aforementioned forfeited assets are to be held by the Federal Bureau of

 2 Investigation in its secure custody and control.
 3 3.      Pursuant to Rule 32.2(b) and (c), the United States is hereby authorized to

 4 begin proceedings consistent with any statutory requirements pertaining to ancillary
 5 hearings and rights of third parties. The Court shall conduct ancillary proceedings as
 6 the Court deems appropriate only upon the receipt of timely third party petitions filed
 7 with the Court and served upon the United States. The Court may determine any
 8 petition without the need for further hearings upon the receipt of the Government’s
 9 response to any petition. The Court may enter an amended order without further
10 notice to the parties.
11 4.      Pursuant to the Attorney General’s authority under Section 853(n)(1) of Title

12 21, United States Code, Rule 32.2(b)(6), Fed. R. Crim. P., and Rule G(4) of the
13 Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,
14 the United States forthwith shall publish for thirty (30) consecutive days on the
15 Government’s forfeiture website, www.forfeiture.gov, notice of this Order, notice of
16 the United States’ intent to dispose of the properties in such manner as the Attorney
17 General may direct, and notice that any person, other than the Defendant, having or
18 claiming a legal interest in the above-listed forfeited properties must file a petition
19 with the Court within thirty (30) days of the final publication of notice or of receipt of
20 actual notice, whichever is earlier.
21 5.      This notice shall state that the petition shall be for a hearing to adjudicate the

22 validity of the petitioner's alleged interest in the property, shall be signed by the
23 petitioner under penalty of perjury, and shall set forth the nature and extent of the
24 petitioner's right, title or interest in the forfeited property and any additional facts
25 supporting the petitioner’s claim and the relief sought.
26 //
27 //
     //
                                              -4-                           20cr0329
 Case 3:20-cr-00329-JLS Document 52 Filed 12/01/20 PageID.129 Page 5 of 6




 1    6.    The United States must also, to the extent practicable, provide direct written

 2 notice to any person known to have alleged an interest in the properties that are the
 3 subject of the Preliminary Order of Criminal Forfeiture, as a substitute for published
 4 notice as to those persons so notified.
 5 7.      Upon adjudication of all third-party interests, this Court will enter an

 6 Amended Order of Forfeiture pursuant to 21 U.S.C. § 853(n) as to the
 7 aforementioned assets, in which all interests will be addressed.
 8    8.    Pursuant to Rule 32.2(b)(4), this Order of Forfeiture shall be made final as to

 9 the Defendant at the time of sentencing and is part of the sentence and included in the
10 judgment.
11          IT IS SO ORDERED.

12
     DATED: December 1, 2020
13
                                            Honorable Janis L. Sammartino
14                                          United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27

                                             -5-                          20cr0329
Case 3:20-cr-00329-JLS Document 52 Filed 12/01/20 PageID.130 Page 6 of 6
